In its motion for rehearing the movant contends "that it would, without any exceptions, be a violation of the safety rules and Carter's duties for him to go under a car to inspect or work on air-conditioning equipment unless the said safety appliance [the `Do Not Apply Cable' sign] was in place." The following occurred while the foreman was being examined as a witness: Q. "If any part of the body got under the car, that constituted going under the car. Now let's see, it was Carter's duty to fill the water tank, was it not?" A. "Yes, I think our rules say `anything to draw the work to a successful conclusion,' I think." Q. "And the object in mind was to see that the air-conditioning equipment on that car was in perfect shape, that was the object in mind?" A. "Well, now I would not say `perfect.'" Q. "Well, in good running condition?" A. "Yes, so it would get to the next point." Q. "And it was in Carter's regular line of duty to run over the equipment in this car, look it over, listen to it, see how it was operating, read the gauges, and see that it was in condition to get it over to the next time it would be overhauled completely?" A. "That is right." Q. "You are familiar with the working of machines, electric motors and things like that, is it not true that one of the best means of determining where trouble is by the sound of it?" A. "Yes."
The board in effect found that the claimant's going partly or entirely under the car, if the machinery was not running, was not "wilful misconduct," but that the mere leaning under the car while the machinery was running was, under any and all circumstances, "wilful misconduct," and in effect said that the claimant was precluded at all stages in the performance of his duty from using the best method of performing it. We can not but feel that the board adopted the literal meaning of the sign, and failed to consider the reason and spirit of the law and the rule, and held in effect that the mere failure to put up the sign was in and of itself, under any and all circumstances and conditions, "wilful and wanton misconduct," just as in a criminal case the mere doing of a prohibited criminal act makes it a crime, because obedience to a criminal law, *Page 551 
as to the criminal act prohibited, is not and can not be a matter of discretion vested in the actor.
One of the definitions given by Webster in his New International Dictionary of the word "sign" is "a lettered board, or other conspicuous notice," and it also defines it as "a publicly-displayed token or notice." The word "signboard" is defined therein as "a board for or bearing a notice or sign." Thus we think, generally speaking, that where a rule requires letters or words to be displayed on a board and hung in a certain conspicuous place, the reasonable construction of such a rule is that the purpose of so doing is to call attention to or give notice of something. Then, what was this "Do Not Apply Cable [and start the machinery]" sign put up for? We think it was for the purpose of calling attention to the fact that a workman or some one was working under the car, and that to plug in the cable would endanger the life or limb of the person thereunder. The sign itself does not say or indicate that no one should go under the car, but rather indicates that no one on the outside of the car should plug in the cable when the sign was up. It would seem that when a workman was under the car he should put the sign up in order that he might not be taken unaware by the starting of the machinery or equipment by some one else while he was thereunder. Suppose, for instance, while standing near, but not under the car, a workman thought he had located the knock and stopped the motor, put up the sign, and got under the car and repaired what he thought was causing the knock, then got out from under the car, plugged in the cable and started the motor and the knock still continued. If then it was necessary to start the machinery and lean under or go entirely under the car in order to hear and locate the knock, could he not do so without being guilty of "wilful misconduct"? We think he could. The foreman said that the best way to locate the knock was to run the machinery and listen. Then, in the first instance, where the machinery was already running and knocking, and it was necessary for the workman to lean under the car in order to locate the knock, he would not be guilty of "wilful misconduct" in so doing. We should give the statute and the rule of the company requiring the putting up of the sign a reasonable construction. "The Bolognian law, mentioned by Puffendorf, which enacted `that whoever drew blood in the streets should be punished with the utmost severity,' was held after *Page 552 
long debate not to extend to the surgeon who opened the vein of a person that fell down in the street with a fit." 1 Cooley's Blackstone (4th ed.), 54. So, "after long debate" in the instant case, we hold that the reasonable construction is that the claimant did not have to notify himself in writing by a sign or otherwise that the machinery was running when he already knew it and could and should act accordingly. If a citizen or fellow workman of the person who fell down in the streets of Bologna, or even a lawyer, one expert in the law, should have testified merely that a doctor, under his construction of the law, should be punished for drawing the blood of a person upon the streets of Bologna, such testimony would not change the reasonableness of the construction of the Bolognian law; and here, even if the foreman should testify that the claimant, in the performance of his duty, must or should locate the knock, but should not go near enough to the machinery to hear the knock, nevertheless, it would not make his construction a reasonable one. We might recall the following doggerel in this connection:
                      "Mother may I go out to swim?                        Yes, my darling daughter,                   Hang your clothes on a hickory limb                      But don't go near the water."
We do not think it was a reasonable construction of the safety-appliance law for the Industrial Board to hold in effect that under any and all circumstances, before a workman could go under the car for the purpose of locating trouble, he must hang up the sign and stop the running of the machinery. For, under some circumstances, the best method of performing his duties would have been to start the machinery and listen, even though it might be necessary for him to lean under the car in order to hear the knocks.
Rehearing denied. Broyles, C. J., and Guerry, J., concur.